Citation Nr: 0908736	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  04-36 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).   



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran had active military service in the Army from 
September 1965 to September 1968, including a period of 
service in Vietnam from February 1968 to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In a June 14, 2006, decision, the Board determined that new 
and material evidence had been received to reopen the claim 
for service connection for PTSD, but denied service 
connection for that disorder on the merits.  The Veteran 
appealed the June 2006 decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a February 2008 
Order, the Court accepted a Joint Motion for Partial Remand 
filed by the parties (the appellant and the Secretary of VA), 
and vacated and remanded that portion of the June 2006 Board 
decision that denied service connection for PTSD on the 
merits.  Subsequently, in July 2008, the case was remanded to 
the RO for further development consistent with the Joint 
Remand to include a search for information by USACURR , which 
might corroborate the Veteran's reported stressor events in 
service.  Because the RO did not follow the July 2008 Remand 
instructions in regard to attempting to corroborate the 
Veteran's reported stressor events in service, the Board 
undertook its own limited research to determine whether such 
corroboration was readily available, in an effort to avoid 
any further delay in making a final determination in the 
Veteran's claim.  As this research has yielded sufficient 
corroboratory information, further remand to the RO is 
unnecessary.    


FINDING OF FACT

The Veteran has PTSD which has bee attributed to his Vietnam 
stressor events, and his primary reported stressor event in 
service, experiencing an attack on the unit next door to him 
while stationed in Qui Nhon, has been reasonably 
corroborated. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Given the 
favorable outcome detailed below, an assessment of VA's 
duties under the VCAA is not necessary.

II.  Factual Background

The Veteran's DD Form 214 shows that his Military 
Occupational Specialty (MOS) was Missile Repair Parts 
Specialist and that he served in the 554th Maintenance 
Company in Vietnam from February 1968 to September 1968.  The 
Veteran's personnel records describe his principal duties 
while in Vietnam as senior signal supply parts specialist 
(from February to March 1968) and as senior engineering 
supply specialist (from March 1968 to September 1968). 

At an August 1990 VA Neuropsychiatric examination the Veteran 
reported that during his tour in Vietnam he was with the 
554th Maintenance Company stationed in Qui Nhon.  He stated 
he was an E5 in charge of ordnance, repair work and parts 
supplies.  He indicated he never saw hand-to-hand combat as 
such but he was on alert most every night and experienced a 
lot of incoming rockets and sniper fire.  He stated he stayed 
afraid all the time but never actually faced the enemy.  He 
explained that a lot of guys, friends of his, would go out on 
patrol and would come back wounded or not come back at all.  
He stated he was never sure whether the individuals who did 
not come back were killed or simply "rotated out."  He also 
recalled when another part of the camp was attacked and the 
unit was "wiped out."  He stated he would dream about 
incoming rounds and would sometimes dream about being 
dismembered in some way.   

VA mental health progress notes from 2002 to 2007 show that 
the Veteran has been diagnosed as having PTSD due to his 
Vietnam experience.  He has received group therapy as well as 
psychiatric treatment.  In March 2002 the Veteran reported 
triggering of symptoms in relation to the recent shooting 
down of helicopters in Afghanistan.  In March 2003, it was 
noted that the Veteran was experiencing an increase in 
symptoms due to attempting to write a summary of his war 
tour.  An April 2007 VA psychiatrist's note shows a 
diagnostic assessment of PTSD from war related trauma, 
severe, with symptoms aggravated by reliving trauma due to 
disability documentation needed.  

In an April 2003 PTSD stressor questionnaire the Veteran 
again indicated that he served in the 554th Maintenance 
Company.  He also noted that the Viet Cong "slaughtered" 
the salvage unit next to his unit while he was there.  
Additionally, he reported a friend getting killed while 
driving a truck on the highway, feeling a consistent threat 
of being overrun by the Viet Cong, experiencing the ring of 
overhead incoming rounds and seeing jeeps with blood, and 
sometimes body parts, in them.  

In a February 2004 statement the Veteran reiterated that his 
stressor events in service included the slaughter of the 
salvage unit next door.  He also mentioned U.S. ships firing 
rounds overhead at the Viet Cong and raids on the Medical 
Unit on the other side of his unit, which was treating 
prisoners of war.   

The February 2008 Joint Motion for Remand found that the 
Veteran had provided some specific information pertaining to 
one of his reported stressor events as he had indicated that 
the event had occurred in September 1968 and had provided his 
unit of assignment, along with a geographic location.  The 
Joint Motion also found that a search to verify whether the 
Veteran may have experienced the reported stressor event of 
the unit next to his getting slaughtered could have been 
conducted.  In response, the Board issued the July 2008 
Remand.  The Remand instructed the RO to prepare a summary of 
the Veteran's reported stressors and to send the summary, 
along with pertinent personnel records to the United States 
Armed Services Center for Research of Unit Records (USACURR, 
which is now the U.S. Army & Joint Services Records Research 
Center (JSRRC)) , so that an attempt to locate corroborating 
information could be made.  Despite the Board's explicit 
remand instructions, the RO made a determination that the 
information in the record was not sufficient for verification 
determination.  

The Vietnam Order of Battle shows that the 554th Maintenance 
Company was based in Qui Nhon, Vietnam, from April 1965 to 
October 1969.  It also lists four Army Collection, 
Classification and Salvage (CCS) Companies in Vietnam.  One 
of these companies, the 526th, was also based in Qui Nhon 
from July 1966 to September 1968.   

Several individual reports from servicemen on the website of 
the U.S. Army 5th Maintenance Battalion describe an attack on 
the 526th CCS Company in Qui Nhon on April 9, 1968.  One 
report in particular includes a UPI newspaper article 
documenting the attack.  The article notes that a Viet Cong 
bomb shattered the barracks in a pre-dawn blast and that the 
explosion and machine gunning killed five Americans and 
wounded 23.  At least six Vietnam guerillas were also killed.  
A separate individual reported that he was at the 554th 
Maintenance Company when the 526th got hit.  He noted that 
the 526th was right next door and that the 554th was fairly 
centralized except for one small group that did Radar repair 
near the DMZ.  

III.  Law and Regulations

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).  If, however, VA determines either that the Veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence that corroborate his testimony or 
statements.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
See also Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

Although a non-combat Veteran's testimony alone is 
insufficient proof of a stressor (see Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996)), there need not be corroboration in 
every detail.  See Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997); see also Pentecost v. Principi, 16 Vet. App. 124 
(2002) (the Veteran's claimed personal exposure to a rocket 
attack will be satisfactorily corroborated by his presence 
with his unit, which was known to be generally exposed to the 
rocket attack).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

It is clear from the record that the Veteran has been 
diagnosed as having PTSD as this psychiatric diagnosis is 
shown throughout VA psychiatric and group therapy treatment 
notes.  A link between Vietnam service stressors and the 
Veteran's PTSD symptoms is also reasonably shown.  In 
particular, an April 2007 VA psychiatrist's note specifically 
shows a diagnostic assessment of PTSD from severe, war-
related trauma and indicated that that the Veteran's symptoms 
were aggravated by attempting to remember traumatic events in 
service.   An earlier March 2003 note showed a similar 
problem.  

Accordingly, the remaining question is whether there is 
credible supporting evidence that a reported in-service 
stressor occurred.  The Veteran has reported that he was 
present with his unit in Qui Nhon when the salvage unit next 
to his was "wiped out" or "slaughtered."  He could not 
remember the name of the unit but as noted above, a review of 
the Vietnam Order of Battle shows that there was one Army 
Collection, Classification and Salvage Company, the 526th, 
which was located in Qui Nhon during the time period that the 
Veteran served there.  Vietnam Order of Battle: A Complete 
Illustrated Reference to U.S. Army Combat and Support Forces 
in Vietnam 1961-1973 (2003), p. 205.  Also, the information 
from the 5th Maintenance Battalion Website including the UPI 
newspaper article and the anecdotal reports from witnesses 
indicates that the 526th was subject to a bomb attack, which 
shattered the barracks, resulting in 5 American service 
members killed and 23 wounded, along with the deaths of at 
least 6 Vietnamese guerillas.  In addition, the statement of 
[redacted] indicates that he was at the 554th Maintenance 
Company when the 526th got hit and that the 526th was right 
next door to the 554th.  See 
http://www.5thmaintenancebn.com/554th/554th_a.htm.  Mr. [redacted] 
also noted that the 554th was fairly centralized with the 
exception of one small group that did Radar repair near the 
DMZ.  Id.  

Taken together, the above evidence amounts to reasonable 
corroboration that the Veteran's reported stressor event, the 
attack on the salvage unit next to his, the 526th, actually 
occurred.  It is clear from the record that the 526th, an 
Army salvage unit in Qui Nhon did get brutally attacked in 
April 1968, during the time frame that the Veteran was 
stationed in Qui Nhon.  (Although the Veteran's reference to 
the whole unit getting "wiped out" has proved to be an 
exaggeration, given the gravity of the bomb attack, the great 
passage of time since it occurred, and the Veteran's ongoing 
problems related to his PTSD, the Board does not find that 
the exaggerated recollection negatively impacts his 
credibility regarding the effect the event had on him).  
Also, the one individual's statement provides corroboration 
that the 526th was next door to the 554th.  In this regard, 
the Board has no basis to doubt the credibility of the 
individual as his statement appears to have been made simply 
to add to the historical information provided on the 5th 
Maintenance Battalion Website.  

It is thus reasonably corroborated that the unit to which the 
Veteran was assigned, the 554th Maintenance Company, was next 
to the 526th CCS at the time the 526th CCS was attacked in 
April 1968.  Additionally, although there is no evidence of 
record that specifically corroborates the Veteran's presence 
at the 554th when the 526th got attacked, under the 
applicable case-law such absolute corroborative evidence is 
not necessary.  See Pentecost v. Principi, 16 Vet. App. at 
128.  Although the unit records do not specifically state 
that the Veteran was present during the rocket attacks, the 
fact that he was stationed with a unit that was present when 
such attacks occurred would strongly suggest that he was, in 
fact, exposed to the attacks.  Also, the statement of the one 
individual regarding the centralized nature of the 554th 
aside from the radar repair detail also lends credence to the 
Veteran being present at the unit during the time frame of 
the April 1968 attack as there is no indication that he was 
involved with radar repair.

In summary, given that the record shows a diagnosis of PTSD 
linked to the Veteran's Vietnam stressors and contains 
credible supporting evidence that the primary claimed Vietnam 
stressor event, the attack on the neighboring salvage unit, 
occurred, service connection for PTSD is warranted. 







(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is granted.  



____________________________________________
James L. March  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


